Case: 20-10631     Document: 00515916644         Page: 1     Date Filed: 06/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  June 28, 2021
                                  No. 20-10631
                                                                 Lyle W. Cayce
                               Conference Calendar
                                                                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Anthony Vernon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CR-61-7


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Robert Anthony Vernon has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Vernon has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10631     Document: 00515916644          Page: 2   Date Filed: 06/28/2021




                                   No. 20-10631


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
          We would normally dismiss the appeal following this determination.
   However, in this case, the record reflects a clerical error in the written
   judgment. Although the judgment refers to the offense of conviction as
   distribution and possession with intent to distribute heroin, the record
   indicates that Vernon pleaded guilty to possession with intent to distribute
   heroin. Accordingly, we REMAND for the limited purpose of correction of
   the clerical error in the written judgment in accordance with Federal Rule of
   Criminal Procedure 36.




                                        2